DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15, and 22, have been considered but are moot because the new ground of rejection pertains to the amended claims, which include additional features, which were not present in the last round of prosecution. Thus, the examiner has introduced new art to teach the limitations that have been amended into the claims.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims1-2, 8-9, 15-16, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2019/0239112 A1) in view of Yu et al. (US 2020/0077352 A1)

Regarding claims 1, 8, and 15, Rao discloses a method of wireless communication by a source user equipment (UE), comprising:
a memory; 
a transceiver; and
one or more processors operatively coupled with the memory and the transceiver, the one or more processors being configured to:
generating sidelink bearer information corresponding to a quality of service (QoS) for a direct unicast communication between the source UE and a destination UE (par.[0057] discloses unicast or broadcast communications, par.[0069 – 0070] discloses configuring sidelink radio bearers (SL-RBs) with QoS requirements and upper layer information, e.g. V2X Pro-Se Per Packet Priority Mapping, e.g. “PPPP mapping” which based on “the UE capability e.g., number of CCs supported for parallel transmission), Pro-se Per Packet Priority (PPPP) index, QoS requirements (e.g. packet delay bound (PDB), reliability requirement, data rate), Destination ID (e.g. V2X service ID, Rx UE ID), reported CBR and channel quality indicator (CQI) measurements of the CCs/channels”. Par.[0073] discloses that the Transmitting UE, e.g. “a source UE”, that sends destination ID, QoS requirements etc. to the RAN nodes, e.g. “base station”, that allows the base station to configure bearers which will be discussed below, par.[0094]);
transmitting a QoS profile to a base station (BS), the QoS profile being based, at least in part, on 
the sidelink bearer information (par.[0086 - 0087] which recites, in part, “Here, the PPPP value may represent the QoS requirement for a given service.  For example, a PPPP=1 may require traffic handling with highest priority and lowest Packet Delay Bound (PDB)”, par.[0124] discloses that a transmitting UE sends UE-Info which includes PPPP, and as discussed above the PPPP refers to a QoS that is needed for a service between transmitting and receiving UEs, fig.8. That is, the SL-UE Info contains a PPPP, e.g. “QoS” profile (par.[0070 - 0071] which recites, in part, “Note that the QoS requirements can be indicated in terms of QoS flow Indicator (QFI), V2X QoS flow Indicator (VQI), PPPP or PPPR.). and par.[0086] which recites, in part, “The V2X services with URLLC requirements can be mapped to certain Pro-Se per packet priority (PPPP) values associated with one or multiple SL-RBs”);

receiving radio resource control information (RRC) information from the BS (par.[0125] discloses the transmission RRC connection reconfiguration, fig.8 element 804), wherein the RRC information includes sidelink information identified by the BS for establishing a direct communication link based on the QoS profile and the at least one of the source UE information and the destination UE information (par.[0125] which recites, in part, “The RAN (gNB) configures the SL-RBs and CCs for sidelink transmission (with and without PD).  In some embodiments, the RAN configures the SL-RBs and CCs for sidelink transmission (with and without PD) by transmitting configuration information”); and
transmitting a unicast signal to the destination UE based on the sidelink information (fig.7 – 8 which teaches that the Tx mobile V-UE(a) performs unicast sidelink communications with a Rx mobile V-UE(B) using the resources negotiated in previous steps and after the activation of the resources by the base station. Furthermore, the disclosure teaches that the V-UE(a) may perform Packet Duplication over multiple Component Carriers (CC’s) to a V-UE(b) which takes advantage of diversity in the signal quality on different component carriers. Par.[0056 – 0057] discloses that PC5 sidelink can be used for unicast or broadcast transmissions).
While the disclosure of Rao substantially discloses the claimed invention, it does not disclose sidelink bearer information, relating, at least in part, to a spectral efficiency, a jitter value, or both.

It would have been obvious to one of ordinary skilled in the art at the time of the filing of the instant application to apply the methods as discussed in Rao, with the QoS parameters as discussed in Yu. The reason a skilled artisan would have adopted the QoS parameters as discussed in Yu in combination with the QoS parameters as discussed in Rao, is because the elements of jitter and spectral efficiency were well-known in the art before the time of the claimed invention such that the introduction of these elements would have been predictable to improve the QoS on the direct link between devices. Furthermore, it is well known that D2D communications improve the spectral efficiency of a wireless communications network. 

Regarding claims 2, 9, 16, and 23, Rao discloses wherein the QoS profile includes information relating to at least one of a packet error/loss rate, a packet delay budget, a peak data rate, a spectral efficiency, or a jitter value (par.[0071] which recites, in part, “QoS requirements (e.g. packet delay bound (PDB), reliability requirement, data rate).

Regarding claim 22, Rao discloses a method of wireless communication by a base station (BS), comprising:

receiving at least one of source UE information or destination UE information from the source UE (fig.8 and par.[0124] discloses transmission of UE information to the gNodeB);
identifying radio resource control (RRC) information for a direct communication link between the source UE and a destination UE based on at least one of the QoS profile, the source UE information, or the destination UE information (fig.8 discloses that the gNodeB transmits the RRC connection reconfig which recites, in part, “The RAN The SL-RB configuration mapping (i.e. SL-RB-to-LCIDs, LCID-to-CCs) to support PD and multi-CC transmissions is provided to Tx UE and Rx UE”).
transmitting the RRC information to the source UE (fig.8 discloses that the gNodeB transmits the RRC information to the mobile devices).
While the disclosure of Rao substantially discloses the claimed invention, it does not disclose sidelink bearer information, relating, at least in part, to a spectral efficiency, a jitter value, or both.
In an analogous art, Yu discloses sidelink bearer information, relating, at least in part, to a spectral efficiency, a jitter value, or both (par.[0028] which discloses a QCI which includes a jitter parameter, and reliability as it pertains to a guaranteed bit rate over a specific resource, i.e. “spectral efficiency” ).
It would have been obvious to one of ordinary skilled in the art at the time of the filing of the instant application to apply the methods as discussed in Rao, with the QoS parameters as discussed in Yu. The reason a skilled artisan would have adopted the QoS parameters as discussed in Yu in combination with the QoS parameters as discussed in Rao, is because the elements of jitter and spectral efficiency were well-known in the art before the time of the claimed invention such that the introduction of these elements would have been predictable to improve the QoS on the direct link between devices. Furthermore, it is well known that D2D communications improve the spectral efficiency of a wireless communications network.

Claims 4, 7, 11, 14, 18, 21, 25 and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Yu as applied to claim 1 and 22 above, in view of Faurie et al. (US 2018/0332585 A1).

Regarding claims 4, 11, 18, and 25, Rao discloses that the source UE information comprises a UE-ID but does not disclose the source UE information includes a source UE layer-2 (L2) identification (ID) or a physical address of the source UE; and 
the destination UE information includes a destination UE L2 ID, a physical address of a destination UE, or a destination index.
In an analogous art, which was used in a previous Final Rejection discloses the source UE information includes a source UE layer-2 (L2) identification (ID) or a physical address of the source UE (par.[0157]); and 
the destination UE information includes a destination UE L2 ID, a physical address of a destination UE, or a destination index (par.[0110 - 0111]).


Regarding claims 7, 14, 21, 29, Faurie discloses transmitting/receiving a buffer status report to the BS for requesting resources, wherein the buffer status report includes at least one of a destination index, a logical channel group ID, or a buffer size (par.[0110 – 0111]).

Claims 5, 12, 19, and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Yu as applied to claims 1, 8, and 15, and further in view of Wang et al. (US 2020/0015145 A1).
Regarding claims 5, 12, 19, and 26, Rao discloses the method of claims 1, 8, and 15, which discloses transmitting sidelink bearer information, but does not explicitly disclose, wherein the sidelink bearer information includes a sidelink bearer ID.
In an analogous art, Wang discloses wherein the sidelink bearer information includes a sidelink bearer ID (par.[0063 – 0065] which recites, in part, “A WTRU data radio bearer (DRB) is associated with a WTRU logical channel together with a logical channel identity, a logical channel configuration, and other attributes such as an evolved packet system (EPS) identity, a radio bearer (RB) identity, packet data convergence protocol (PDCP) and radio link control (RLC) configuration information”).
. 

	Claims 6, 13, 20 and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Yu as applied to claims 1, 8, and 15, and further in view of Zhang et al. (US 2011/0206094 A1).
	Regarding claims 6, 13, 20, and 28, the disclosure of Rao teaches the method of claims 1, 8, and 15. Rao also discloses that the base station transmits RRC information to the mobile device, however, the disclosure does not teach wherein the RRC information further comprises a mapping from the sidelink bearer ID to a logical channel group based on the QoS profile.
	In an analogous art, Zhang discloses wherein the RRC information further comprises a mapping from the sidelink bearer ID to a logical channel group based on the QoS profile (par.[0048 – 0050] discloses a eNB that maps bearers to logical channels based on the QoS).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods discussed in Rao and Yu, with the methods as discussed in Zhang. The motivation/suggestion would have been to improve QoS class granularity. 

s 6, 13, 20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Yu as applied to claims 1, 8, and 15, and further in view of Babaei et al. (US 2017/0353972 A1).
Regarding claim 6, 13, 20, and 28, the disclosure Rao teaches the method of claims 1, 8, and 15. Rao also discloses that the base station transmits RRC information to the mobile device, however, the disclosure does not teach wherein the RRC information further comprises a mapping from the sidelink bearer ID to a logical channel group based on the QoS profile.
	In an analogous art, Babaei discloses wherein the RRC information further comprises a mapping from the sidelink bearer ID to a logical channel group based on the QoS profile (par.[0285] which discloses that the UE transmits a QCI to a base station, which forwards the message to an MME. The MME maps the bearer ID to a logical channel based on the QCI that was received).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods discussed in Rao and Yu, with the methods as discussed in Zhang. The motivation/suggestion would have been to improve QoS class granularity. 

	Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Yu as applied to claims 29, and further in view of Kim et al. (US 2017/0245245 A1).
	Regarding claim 30, the disclosure of Rao teaches the transmission of the buffer status report, see figs.5 and 10, but does not explicitly disclose receiving a 
	In an analogous art, Kim discloses receiving a plurality of buffer status reports each having a different logical channel group ID from a plurality of UEs (par.[0223 – 0224] and fig.8(a) wherein the LCG are different for a plurality of UE).

It would have been obvious to one of ordinary skill in the at the time of the filing of the instant application to apply the methods as discussed in Rao and Yu, with the methods as discussed in Kim. The motivation/suggestion would have been to prevent resource shortage due to increase with traffic.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411